RAWLINSON, Circuit Judge,
Dissenting:
I agree with the majority that in deciding whether police conduct constitutes an investigatory stop or an arrest, we evaluate the intrusiveness of the stop and the reasonableness of the methods used in the specific circumstances. Washington v. Lambert, 98 F.3d 1181, 1185 (9th Cir.1996). However, we part company on whether the methods used in the specific circumstances of this case were reasonable.
In assessing the reasonableness of the officers’ actions, “[t]he critical inquiry is whether the officers diligently pursued a means of investigation that was likely to confirm or dispel their suspicions quickly.” United States v. Torres-Sanchez, 83 F.3d 1123, 1129 (9th Cir.1996) (citations and internal quotation marks omitted) (emphasis added).
In seeking to “confirm or dispel their suspicions quickly,” the officers elected to transport Mr. Gallegos to the scene of the reported incident rather than simply: (1) checking his identification to determine if his name matched that of the suspect; (2) questioning Mr. Gallegos regarding the reported incident; or (3) contacting dispatch to obtain additional identifying information regarding the suspect.
The majority relies upon United States v. Buffington, 815 F.2d 1292, 1300 (9th Cir.1987); Allen v. City of Los Angeles, 66 F.3d 1052, 1056 (9th Cir.1995); and United States v. Parr, 843 F.2d 1228, 1231 (9th Cir.1988) to support its conclusion that the officers effectuated a reasonable investigatory stop. However, those cases address materially different circumstances. In Buffington, the police had been alerted that the defendants planned to rob a bank and that one of the defendants would be dressed as a woman. Subsequently, the police observed the defendants drive slowly past the bank, with one defendant leaving the vehicle and entering a store from which he could view the bank. From a photograph, one of the officers identified the defendant who was dressed as a woman. The defendants were then arrested. See Buffington, 815 F.2d at 1295. The detailed information with which the officers in Buffington were armed is a far cry from the sketchy, uncorroborated data relied upon by the officers in this case to support a claim of reasonableness.
Allen is similarly inapposite. Mr. Allen was detained by virtue of the fact that he was a passenger in a speeding car, the driver of which refused to heed repeated instructions from the police to stop the vehicle. When the driver eventually stopped, he did so in a dark location “known to police as a high crime area frequented by drug dealers.” Allen, 66 F.3d at 1055. In contrast, Mr. Gallegos was not breaking any laws when confronted by the officers, and was completely cooperative at all times.
Finally, the circumstances in Parr also differ markedly from those we now consider. In Parr, the detaining officer had previously cited the defendant for driving while his license was suspended and had recently checked the defendant’s record. Under these circumstances, we unsurprisingly expressed our belief that “there was probable cause for the officer to believe that [defendant] was violating the law by driving while suspended.” Parr, 843 F.2d at 1230. Interestingly, in Parr, we endorsed the concept of a “standard police identification process,” including a request for production of a driver’s license, id., a concept which the majority apparently eschews.
*995I am acutely aware of our obligation to consider the total circumstances of each case in making a determination of reasonableness. However, even taken in the aggregate, the circumstances of this case defy characterization as an investigatory stop that was likely to confirm or dispel the officers’ suspicions quickly. See Torres-Sanchez, 83 F.3d at 1129.
Accordingly, I respectfully dissent.